[Cite as In re W.C.H., 2015-Ohio-54.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                        BUTLER COUNTY




IN THE MATTER OF:                              :

        W.C.H.                                 :      CASE NO. CA2014-02-057

                                               :              OPINION
                                                               1/12/2015
                                               :

                                               :



              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                             Case No. JN2013-0343



Brandabur & Bowling Co., L.P.A., Kyle M. Rapier, 315 Monument Avenue, Hamilton, Ohio
45011, for appellant, W.H.

Timothy Carlson, Fifth Third Bank Center, Suite 220, Hamilton, Ohio 45011, for A.M.

Michael T. Gmoser, Butler County Prosecuting Attorney, Lina N. Alkamhawi, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for appellee

Christina L. Minch, 7723 Tylers Place Blvd., #129, West Chester, Ohio 45069, guardian ad
litem



        PIPER, J.

        {¶ 1} Appellant, W.H. (Father), appeals a decision of the Butler County Court of

Common Pleas, Juvenile Division, adjudicating his child, W.C.H., dependent.

        {¶ 2} A.M. (Mother) and Father were married at one time, and W.C.H. was born issue
                                                                        Butler CA2014-02-057

of the marriage. After Father and Mother divorced, the two had a shared parenting plan

regarding the care and custody of W.C.H, who is mildly autistic. However, Mother began to

deny Father the ability to have parenting time with the child after Detective Paul Davis of the

Hamilton Police Department informed her that Father was being investigated on allegations

that he sexually abused his nephew, K.A. Once Mother stopped allowing parenting time,

Father filed a motion asking the court to find Mother in contempt for her denial of parenting

time.

        {¶ 3} Soon thereafter, the state filed a complaint alleging that W.C.H. was a

dependent child because the sexual abuse allegations regarding K.A. had been

substantiated by Butler County Children Services (BCCS).            The state included in its

complaint that criminal charges would soon be brought against Father in regard to his sexual

abuse of K.A. However, the prosecutor had not yet filed criminal charges because K.A. was

mentally unstable and needed to become more stable before becoming involved in the

criminal proceedings.

        {¶ 4} As a result of the substantiated sexual abuse case involving Father's nephew,

W.C.H. was interviewed at the Cincinnati Children's Hospital Medical Center, Mayerson

Center for Safe and Healthy Children. During the interview, W.C.H.'s behavior would change

when asked questions about Father. As police continued to investigate the criminal charges

against Father, the state dismissed and re-filed the dependency complaint. The re-filed

complaint alleged essentially the same basis for dependency—that Father was the

perpetrator in a substantiated sexual abuse case against his nephew.              However, the

complaint updated the juvenile court that K.A. was still not mentally stable enough to testify at

grand jury, but reiterated that Detective Davis continued to assert that criminal charges would

be filed against Father as soon as K.A. was able to proceed.

        {¶ 5} A magistrate held a hearing on the complaint over two days in October 2014.
                                               -2-
                                                                      Butler CA2014-02-057

The first day of the hearing was October 9, 2013 and the second was October 23, 2013. On

the first day of the hearing, the state offered into evidence statements from three of Father's

family members who spoke to police about the sexual abuse perpetrated by Father. One

statement was from K.A. (Father's nephew), another was from A.H. (Father's nephew and

K.A.'s brother), and a third was from B.H. (Father's brother, who is father to K.A. and A.H.).

The three statements were given by K.A., A.H., and B.H. to Detective Davis as part of his

investigation of Father. Father objected to the admission of the statements as impermissible

hearsay, but the magistrate admitted the statements pursuant to the business records

exception.

         {¶ 6} The night before the second day of the hearing, B.H. (Father's brother)

recanted his statement regarding Father sexually abusing him. According to the discussion

at the second day of the hearing, B.H. was in the hospital and his family was there with him.

He recanted his statement about the abuse, and signed an affidavit in the presence of

Father's attorney recanting his statement. However, neither of B.H.'s children recanted their

statements. While the magistrate discussed the recantation and heard witness testimony

regarding the recantation, the statements had already been admitted on the first day of the

hearing.

         {¶ 7} After the hearing concluded, the magistrate found W.C.H. to be a dependent

child.   Father filed an objection to the magistrate's decision, which the juvenile court

overruled. Father now appeals the juvenile court's decision adjudicating W.C.H. dependent,

raising the following assignments of error. However, and because we find Father's third

assignment of error dispositive of this appeal, we will address the assignments out of order.

         {¶ 8} Assignment of Error No. 3:

         {¶ 9} THE TRIAL COURT'S DECISION WAS AGAINST THE MANIFEST WEIGHT

OF THE EVIDENCE.
                                              -3-
                                                                       Butler CA2014-02-057

       {¶ 10} Father argues in his third assignment of error that the juvenile court's decision

adjudicating W.C.H. dependent was against the manifest weight of the evidence.

       {¶ 11} A trial court's dependency determination must be supported by clear and

convincing evidence. In re S.J.J., 12th Dist. Butler No. CA2006-02-021, 2006-Ohio-6354, ¶

11. Clear and convincing evidence is that evidence which will produce in the mind of the trier

of fact a firm belief or conviction as to the facts sought to be established. Id. An appellate

court neither weighs the evidence nor judges the credibility of the witnesses; rather, appellate

review of a trial court's dependency determination "is limited to whether sufficient credible

evidence exists to support the trial court's determination." In re S.M., 12th Dist. Madison No.

CA2006-08-030, 2007-Ohio-2297, ¶ 12.

       {¶ 12} Judgments supported by some competent, credible evidence going to all

essential elements of the case will not be reversed as being against the manifest weight of

the evidence. In re Pieper Children, 85 Ohio App.3d 318, 327 (12th Dist.1993). When

reviewing a trial court's decision on a manifest weight of the evidence basis, an a appellate

court is guided by the presumption that the findings of the trial court were correct so that

reversing a judgment on manifest weight grounds should only be done in exceptional

circumstances, when the evidence weighs heavily against the judgment. In re G.S., 12th

Dist. Franklin No. 05AP-1321, 2006-Ohio-2530, ¶ 4.

       {¶ 13} The state alleged that W.C.H. was dependent according to R.C. 2151.04(B) or

(C), which defines a dependent child respectively as one "who lacks adequate parental care

by reason of the mental or physical condition of the child's parents, guardian, or custodian,"

or one "whose condition or environment is such as to warrant the state, in the interests of the

child, in assuming the child's guardianship."

       {¶ 14} The determination that a child is dependent requires no showing of fault on the

parent's part. In re Bolser, 12th Dist. Butler Nos. CA99-02-038, CA99-03-048, 2000 WL
                                                -4-
                                                                       Butler CA2014-02-057

146026, *4 (Jan.31, 2000). Rather, the focus is on the child's condition or environment, and

whether the child was without adequate care or support. Id. However, a court may consider

a parent's conduct insofar as it forms part of the child's environment. In re S.J.J., 2006-Ohio-

6354. While the child's present "condition or environment" is the focus of a dependency

determination, "the law does not require the court to experiment with the child's welfare to

see if the child will suffer great detriment or harm." Id. at ¶ 12.

       {¶ 15} A juvenile court's adjudication of abuse, neglect, or dependency is a

determination about the care and condition of a child. In re B.J., 12th Dist. Butler No.

CA2011-10-192, 2012-Ohio-3127, ¶ 28. Such adjudication does not, however, permanently

foreclose the rights of either parent because adjudication is not a termination of all residual

parental rights, privileges, and responsibilities. Id.

       {¶ 16} While Father's first two assignments challenge the juvenile court's admission of

the three statements regarding Father's alleged sexual abuse of his family members, we

need not determine whether those statements were properly admitted, as there was clear

and convincing evidence presented that W.C.H. was dependent notwithstanding the

statements. Even without any consideration of the statements, we find that the juvenile court

had clear and convincing evidence to adjudicate W.C.H. dependent, and that the juvenile

court's decision was supported by the manifest weight of the evidence.

       {¶ 17} The juvenile court heard testimony from Gary Herbert, an intake worker with

BCCS, who specializes in investigating sexual abuse cases. Herbert testified that he

became involved with W.C.H. in September 2012 when allegations were made that W.C.H.

had sexual contact with Father.        Herbert testified that while those allegations were

unsubstantiated, he was also a part of another investigation regarding Father sexually

abusing K.A., and that those allegations were found to be substantiated. Herbert defined

substantiated as "there was substantial evidence to support the allegation."
                                               -5-
                                                                       Butler CA2014-02-057

       {¶ 18} Julie Deible, a caseworker with BCCS, testified that she investigates sexual

abuse cases, and that she became involved with W.C.H. because she worked on companion

cases involving Father as a perpetrator of sexual abuse. Deible testified that she worked on

the cases involving K.A. and A.H., and that through those cases, she became aware of

Father and W.C.H. Deible testified that Father was the alleged perpetrator in the sexual

abuse cases involving Father's nephews and that the abuse allegations were substantiated.

When asked to define substantiated, Deible stated that "to me it means we believe that it

happened."

       {¶ 19} Deible testified that the substantiation of allegations was based, on part, with

her interview with K.A., and that as part of her investigation, she also spoke with W.C.H.

regarding Father. Deible testified that when she spoke to W.C.H. about his home life, he was

animated and engaged, but that his behavior changed when he was asked questions about

Father.   Deible also testified that she was aware that there was an ongoing criminal

investigation occurring, parallel to BCCS's investigation of Father.

       {¶ 20} Emily Thompson, a BCCS caseworker, testified that she filed the second,

updated, complaint alleging W.C.H.'s dependency based on information she received from

Detective Davis regarding the criminal investigation of Father. Thompson testified that the

information contained in the second complaint was accurate, and completed to the best of

her knowledge that the criminal investigation of Father for sexual abuse was ongoing.

       {¶ 21} Detective Davis then testified that he had been a detective for 11 years, and

that he became familiar with Father regarding accusations of "multiple child rapes," regarding

K.A. and B.H., as well as gross sexual imposition of A.H. Detective Davis testified that as a

result of his interviews with K.A., B.H., and A.H., he continued his investigation of Father.

Detective Davis also testified that he observed W.C.H.'s interview, and that he observed

W.C.H.'s demeanor "change dramatically" and that W.C.H. "shut down" when he was asked
                                             -6-
                                                                        Butler CA2014-02-057

questions about Father.

       {¶ 22} Detective Davis indicated that his investigation was ongoing, but that no

criminal charges had been filed because K.A. was not mentally stable enough to move

forward with the criminal process. Detective Davis testified that K.A. began cutting himself,

and that officials feared K.A.'s suicide if he were forced to move forward without being stable

enough. Even so, Detective Davis testified that the criminal case against Father would

progress, that he had definitive plans to pursue criminal charges, and that in his opinion,

Father would be charged in a "timely manner."

       {¶ 23} Father then testified, as if on cross-examination, after being advised of his Fifth

Amendment rights against self-incrimination. Father testified that none of the allegations

being made against him were true, and that the allegations were only levied because his

mother took B.H. out of her will. When the state asked whether Father was innocent of the

allegations, he replied, "I go with what my lawyer tells me to do. I have an attorney."

       {¶ 24} Mother also testified, and stated that W.C.H. exhibited unusual behavior, and

that the child began kissing her neck and kissed her "all the way down." Mother testified that

she told W.C.H. to stop and that such action was inappropriate, but that W.C.H. kissed

Mother inappropriately "several times." When Mother talked to W.C.H. about these actions,

Mother testified that W.C.H. told her that the kissing all the way down "was just something

that him and his daddy do. He was just loving on me."

       {¶ 25} After hearing the testimony and considering the evidence, the juvenile court

determined that W.C.H. was dependent. We find that the juvenile court's adjudication is

supported by the manifest weight of the evidence. Without any consideration of the three

statements, the juvenile court heard ample testimony regarding the allegations against

Father, and that such allegations were found to be substantiated by BCCS. The court also

considered that Detective Davis testified that Father would be facing criminal charges once
                                              -7-
                                                                      Butler CA2014-02-057

K.A. was well enough to move forward with the criminal process, and that Detective Davis'

investigation led him to believe that such charges would be brought against Father in a timely

manner.

       {¶ 26} Regarding the child specifically, the court considered that W.C.H. was

interviewed and "did appear to be somewhat more guarded regarding discussions involving

his father than he was in discussions regarding others." The court also considered that the

child acted "inappropriately affectionate" with Mother when the child kissed Mother's neck "all

the way down," and that the child explained that such kissing was "just loving on her" in the

same manner that Father did with W.C.H.

       {¶ 27} Moreover, the juvenile court heard Father's own testimony, in which he denied

the allegations against him. The court heard Father's explanation regarding why multiple

people would be making allegations of rape and gross sexual imposition against him, and

heard Father state that the allegations were not true. The juvenile court was in the best

position to judge the credibility of Father's statements, and what impact those statements had

on the court's understanding of whether or not Father engaged in sexual abuse.

       {¶ 28} This evidence and testimony spoke directly to W.C.H.'s environment in terms of

the relationship the child had with Father and what the child was exposed to while when in

Father's exclusive care. While Father had not yet been convicted of sexually abusing K.A. or

W.C.H., the law does not require the court to experiment with the child's welfare to see if the

child will suffer great detriment or harm before finding the child dependent. The juvenile

court's decision was based on clear and convincing evidence, and we find such decision

supported by the manifest weight of that evidence. As such, the juvenile court's adjudication

of dependency was proper, and Father's third assignment of error is overruled.

       {¶ 29} Assignment of Error No. 1:

       {¶ 30} THE COURT ERRED WHEN IT ADMITTED THREE WITNESS STATEMENTS
                                              -8-
                                                                  Butler CA2014-02-057

INTO EVIDENCE WHICH WERE HEARSAY WITHOUT ANY EXCEPTION.

      {¶ 31} Assignment of Error No. 2:

      {¶ 32} THE COURT ERRED WHEN IT ADMITTED THE WITNESS STATEMENT OF

K.A. WITHOUT FIRST ESTABLISHING THAT THE WITNESS WAS COMPETENT TO

TESTIFY.

      {¶ 33} Given our disposition of Father's third assignment of error, and our express

finding that the juvenile court's decision was supported by the manifest weight of the

evidence even absent consideration of the three statements, we find Father's first and

second assignments of error moot.

      {¶ 34} Judgment affirmed.


      RINGLAND, P.J., and HENDRICKSON, J., concur.




                                          -9-